ORDER
PER CURIAM.
The defendant, Kerry L. Wright, appeals the judgment entered by the Circuit Court of Monroe County following his conviction by a jury of felonious restraint, in violation of section 565.120, RSMo 2000; armed criminal action, in violation of section 571.015, RSMo 2000; second-degree domestic assault, in violation of section 565.073, RSMo 2000; and unlawful use of a weapon, in violation of section 571.030, RSMo 2000. The trial court sentenced the defendant as a prior and persistent offender to consecutive terms of imprisonment of seven years each for felonious restraint, armed criminal action, and second-degree domestic assault, and to a concurrent term of four years for unlawful use of a weapon. Finding no error, we affirm.
*36An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Mo. Sup.Ct. R. 30.25(b).